DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 5-7, 10-12, 17-19, and 21 recite the term “about” in several instances. It is unclear what the exact scope of the term “about” is. For the purpose of examination, the term would not be considered. 
Claims 3-10, 12-18, and 20-21 are rejected under 35 U.S.C. 112(b) as being dependent from claims 2, 11, and 19, respectively.
Claim 2 recites the limitation “the at least a portion of the outer surface” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite the limitations “a/the polypropylene homopolymer first resin” and “a/the polypropylene impact copolymer second resin.” It is unclear whether the underlying terms of “first” and “second” further limit the meaning of the limitations “a/the polypropylene homopolymer resin” and “a/the polypropylene impact copolymer resin” without the terms. For the purpose of examination, the limitations would be interpreted as “a/the polypropylene homopolymer resin” and “a/the polypropylene impact copolymer resin.”
Claim 5 recites the limitation “the non-aromatic polymeric material comprises about 25% to about 55% by weight the polypropylene homopolymer first resin and about 20% to about 75% by weight the polypropylene impact copolymer second resin. Although the range of each polymer resin seems to be set to achieve 100% or less of the composition of the non-aromatic polymeric material, the limitation would not be interpreted as intended. For example, when the non-aromatic polymeric material comprises 55% by weight of the polypropylene homopolymer first resin, the non-aromatic polymeric material can have at most 45% by weight of the polypropylene impact copolymer second resin. For the purpose of examination, the limitation would be interpreted as “a sum of the polypropylene homopolymer first resin and the polypropylene impact copolymer second resin is 100% or less by weight” in addition to the limitation.  
Claim 6 recites the limitation “the first surface roughness is about or less than about 200 Ra (microinches).” It is unclear whether the limitation means “the first surface roughness is about or less than about 200 Ra (microinches) and about or more than about 100 Ra (microinches),” or not. As being dependent from claim 2, the scope of claim 6 cannot be broaden than the scope of claim 2. For the purpose of examination, the limitation would be interpreted as “the first surface roughness is about or less than about 200 Ra (microinches) and about or more than about 100 Ra (microinches).”
Claims 7 and 18-19 recite the limitation “a standard deviation of the gram weight of the plurality of thermoformed articles is about or less than about 0.110” in lines 4-5 (claims 7, 18) and lines 13-15 (claim 19). It is unclear what the unit of the standard deviation of the gram weight. For the purpose of examination, the limitation would be interpreted as “a standard deviation of the gram weight of the plurality of thermoformed articles is about or less than about 0.110 grams.”
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-7, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead (US 4,421,712 A) in view of Sienkiewicz et al. (US 20030170460 A1, hereinafter Sienkiewicz), Osada et al. (JP 2002210818 A, hereinafter Osada) and Holinda et al. (US 20140072674 A1, hereinafter Holinda).
Regarding claim 2, Winstead teaches a method of providing an article (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming system; column 2 lines 24-27: the thermoplastic articles are to be thermoformed; column 13 lines 54-56: the methods adaptable to either shallow or deep draws in a continuous in-line thermoforming system), and the method comprising:
extruding a sheet (web or sheet 16) comprising a polymeric material (column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 2 lines 27-28: the system is a continuous one in which the web is continuously extruded; column 4 lines 38-40: a web of material 16 which is reeved over an interfacing roller 18 in rolling contact through the said web 16 with the surface of a mold wheel 20; FIGURES 1, 3), 
rotary thermoforming the sheet (web 16) onto a mold (mold wheel 20) to provide an article-blank web (web 16 having 16A patterns) after conditioning (through cooling rolls 36 and an orientation assembly 34) the sheet (abstract: methods and apparatus are provided … for in-line continuous rotary thermo-forming systems; column 1 lines 8-10: this invention relates to continuous rotary thermoforming system of the in-line type wherein an extruded web of thermoplastic material passes directly from the extrusion die; column 9 lines 7-9: the formation of the thermo-formed product 16A which … is illustrated as a lid for containers; column 5 lines 32-35: between the upstream longitudinal stretcher rolls 34B and the extrusion die 14, the web 16 passes over an array of cooling rolls 36 reducing the temperature in the web 16 to a level suitable for orientation thereof; column 5 lines 20-22: for handling oriented thermoplastic materials which have been biaxially oriented upstream of the mold wheel 20 by an orientation assembly 34; column 4 line 41-42: the mold wheel 20 is engaged over a selected arc of contact 22 by a pressure assist array 24; FIGURES 1, 3), and 
cutting (through cutter station 30) the article-blank web to provide the thermoformed article (column 2 lines 27-30: the system is a continuous one in which the web is continuously extruded, and the product is continuously cut from the web; column 6 lines 19-20: the cutting roll 30A with back up roll 30B at the cutting station 30).
Winstead also teaches that the method comprises conditioning the sheet (web 16) with an outer surface of a rotating roller (cooling rolls 36 and an orientation assembly 34; lay-on-roll 18) (column 5 lines 18-37; FIGURES 1-3) and a first portion of the outer surface that contacts the sheet has a first surface roughness (it is intrinsic that the surfaces of lay-on-roll 18, cooling rolls 36, and orientation assembly 34 have a respective surface roughness), and the first portion having the first surface roughness blocks axial and circumferential movement of the sheet relative to a longitudinal axis of the rotation roller along a portion of the sheet contact by the at least a portion of the outer surface (column 5 lines 18-31: a system 10A handles oriented thermoplastic materials which have been biaxially oriented upstream of the mold wheel 20 by an orientation assembly 34 consisting of a transverse stretcher assembly 34A positioned between an upstream array of longitudinal stretching rolls 34B and a downstream array of longitudinal stretching rolls 34C).   
	However, Winstead does not specifically teaches that (1) the polymeric material is non-aromatic, (2) the first surface roughness is between 100 Ra (microinches) and about 400 Ra (microinches), and (3) the thermoformed article has a clarity greater than about 47.7 % as measured using ASTM D 1746. 
Regarding deficiencies (1) and (2), Sienkiewicz teaches a process including an embossing roller step to create a roughened surface texture on a polymer sheet between the extruding and thermoforming steps (abstract; ¶ [0147]: a surface roughness texture (e.g., orange peel like texture, or any other suitable texture including surface roughness) is formed in a surface of colored layer 73, after being extruded, but prior to complete cooling, by running through one or more textured or embossing rollers 220, 222 which emboss a pattern into one or both of the two major surfaces 223, 223′ of sheet 73; FIGURE 28), and the polymer sheet substrate includes, for example, polypropylene (PP), polyethylene (PE), and nylon, etc. (¶ [0123]), which are at least non-aromatic polymeric materials. However, Sienkiewicz does not specifically teach the first surface roughness between about 100 Ra (microinches) and about 400 Ra (microinches) (i.e., 2.54 µm – 10.16 µm). 
Osada teaches a method for producing a biaxially oriented thermoplastic resin sheet having excellent mechanical properties and good flatness (¶ [0011]). In the method, the roll heat treatment is performed using a rough-surfaced roll having a roughened roll surface, and a roll having a maximum surface roughness Ry of 1 μm or more, preferably 2 μm or more and 30 μm or less, is used as the rough-surfaced roll, in order to make the sheet to be easily lubricated on the roll without sticking on the roll by generating a gripping force between the roll and the sheet to be uniform in a width direction and a longitudinal direction of the roll (¶ [0017], ¶ [0033]). It is obvious to one of ordinary skill in the art that a roll having a surface roughness of a maximum surface roughness Ry of 1 μm or more would have a surface roughness of an arithmetical mean surface roughness Ra of about 0.5 μm or more. Although Osada’s surface roughness does not anticipate the recited range, Osada’s disclosed surface roughness overlaps with the recited range at least in the range of 100 – 400 Ra (microinches) (i.e., 2.54 µm – 10.16 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the method of providing a thermoformed article of Winstead, to use a non-aromatic material as a thermoforming material, and by including a step of using an embossing roller to provide a roughened surface between the extruding and thermoforming steps, as taught by Sienkiewicz, in order to yield known results and a reasonable expectation of successful results of obtaining a thermoformed article with a roughened surface texture. Furthermore, it would be obvious to one or ordinary skill in the art at the time of invention to modify the roughened surface of the embossing roller of modified Winstead to have at least a maximum surface roughness Ry of 1 μm or more as taught by Osada in order to make the sheet to be easily lubricated on the roll without sticking on the roll with a uniform gripping force along the roller for better control of a final thermoformed article (Osada: derived from  ¶ [0033]). 
Regarding deficiency (3), Holinda teaches a method of making a leak-proof disposable container, comprising of a bottom portion composed of expandable thermoplastic resin and a lidding film (abstract). As one embodiment of the lidding film, a film made of poly(ethylene-co-1-octene) plastomer is applied, and its properties are summarized in Table 8: the film is produced by extrusion at the extrusion melt temperature of 221 °C, and has 83.0 % of clarity and 3.2 % of haze (Table 8). The film of poly(ethylene-co-1-octene) plastomer is a thermoformed article made of non-aromatic polymeric materials, and its optical properties of clarity and haze anticipate the recited ranges of clarity (about or greater than 50 %) and haze (less than about 60 %). The ranges of clarity and haze of polymeric materials are known values, and it would be obvious to one of ordinary skill in the art to choose any polymeric material within the claimed ranges of clarity and haze from the material specifications as needed. Furthermore, it would be obvious to one of ordinary skill in the art to measure the optical properties of clarity and haze of a thermoformed article using a standardized test method by routine experimentation to ensure the quality of the article and the process. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify and optimize the method of providing a thermoformed article of Winstead, to have the specific clarity of the thermoformed article by choice of plastic material, as taught by Holinda, and by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method.  
Regarding claim 3, modified Winstead teaches comprising aligning the mold (mold wheel 20) with the first portion of the outer surface of the rotating roller (stretching rolls 34C of FIGURE 3, interfacing roll 18 of FIGURE 1) (Winstead: column 5 lines 18-31: orienting web 16 onto the surface of the mold wheel; FIGURE 1, 3; of note, it would be obvious that “orienting web 16 on the rotating roller (the stretching rolls 34C or interfacing roll 18) onto the surface of the mold wheel” means that the outer surface of the rotating roller is aligned with the mold). 
Regarding claim 6, modified Winstead teaches all the claimed limitations as presented above (see the paragraphs regarding 35 U.S.C. 103 rejection of claim 2), having an overlapping range of the surface roughness of the recited range in the range of 100 -200 Ra (microinches) (i.e., 2.54 – 5.08 µm).  
Regarding claim 7, modified Winstead teaches that the article-blank web (16) includes a plurality of article blanks (16A) formed therein, cutting (in cutting station 30) the article-blank web provides a plurality of thermoformed articles (16A) which includes the thermoformed article (column 4 line 65 – column 5 line 17; FIGURES 1, 3). It is intrinsic that each of the plurality of thermoformed articles (16) has a gram weight. 
Although modified Winstead is silent for explicitly disclosing that a standard deviation of the gram weight of the plurality of thermoformed articles is about or less than about 0.110 g, a gram weight and its consistency expressed as a standard deviation of the plurality of thermoformed articles are relative dimensions of the article and variably depends on a need for the article and the quality standard of the article.  In this case, the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). 
Regarding claim 11, modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejection of claim 2. Of note, modified Winstead’s disclosed surface roughness overlaps with the recited surface roughness in the range of about 0.5 µm to 10.16 µm (i.e., 1 µm of Ry to 400 Ra (microinches)) (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 2). Moreover, it is obvious that the uniform gripping force in a width direction and a longitudinal direction of the rotating roller generated by the surface roughness of the roller (Osada: ¶ [0033]) would contribute to blocking axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller as recited in the claim.
Regarding claim 12, modified Winstead teaches all the claimed limitations but is silent for explicitly disclosing that (1) the surface roughness is equal to about or less than about 360 Ra (microinches), and (2) the clarity of the thermoformed article is about or greater than about 54.6% as measured using ASTM D 1746.
Regarding the deficiency (1), modified Winstead’s disclosed surface roughness overlaps with the recited surface roughness in the range of about 0.5 µm to 9.14 µm (i.e., 1 µm of Ry to 360 Ra (microinches)) (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 2). 
Regarding the deficiency (2), it would be obvious to one of ordinary skill in the art at the time of invention to modify and optimize the method of providing a thermoformed article of Winstead, to have the specific clarity and haze of the thermoformed article by choice of plastic material, as taught by Holinda, and by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method (see above the paragraphs regarding 35 U.S.C rejection of claim 2).  
Regarding claim 13, modified Winstead teaches that the rotary thermoforming stage includes stretching the sheet (web 16) away from the rotating roller (cooling rolls 36 and an orientation assembly 34; lay-on-roll 18) and onto the mold (wheel 20) (column 5 lines 18-37; as shown in FIGURES 1, 3). 
Regarding claim 17, modified Winstead teaches all the claimed limitations. Of note, modified Winstead’s disclosed surface roughness overlaps with the recited surface roughness in the range of about 0.5 µm to 5.08 µm (i.e., 1 µm of Ry to 200 Ra (microinches)) (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 2).
Regarding claim 18, modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejection of claim 7. 
Regarding claim 19, modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejection of claims 2 and 11, but is silent for explicitly disclosing that (1) the outer surface of the rotating roller has a surface roughness between about 100 Ra (microinches) and about 200 Ra (microinches), and (2) each of the plurality of thermoformed articles has a gram weight and a standard deviation of the gram weight of the plurality of thermoformed articles is about or less than about 0.110 g.
Regarding deficiency (1), modified Winstead’s disclosed surface roughness overlaps with the recited surface roughness in the range of about 2.54 µm to 5.08 µm (i.e., 100 Ra to 200 Ra (microinches)) (see above the paragraphs regarding 35 U.S.C. 103 rejection of claim 2).
Regarding deficiency (2), modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejection of claim 7.
Regarding claim 20, modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejection of claim 13. 
Claims 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead, Sienkiewicz, Osada, and Holinda as applied to claim 2, and further in view of Impact Plastics Blog (http://blog.impactplastics-ct.com/blog/basic-guide-to-the-three-main-grades-of-polypropylene-resin, available in public from the date 05/16/2017, hereinafter Blog).  
Regarding claims 4 and 5, modified Winstead teaches that the non-aromatic polymeric material comprises polypropylene (PP) (Sienkiewicz: ¶ [0123]) but does not specifically teach that the non-aromatic polymeric material (i.e., PP) comprises about 25 to 55 % of a PP homopolymer resin and about 20 to 75 % of a PP impact copolymer resin (claims 4, 5). 
Blog teaches that PP has several different grades of the same polymer but does not behave alike so that PP allows us to tailor the plastic sheet formulation to customer application (page 1, 2nd paragraph). Blog further teaches that the three main grades of PP resin allow for the improvement of specific properties as determined by the composition of the polymer chain of 1) homopolymer PP (page 2), 2) random copolymer PP (page 2), and 3) impact copolymer PP (pages 2-3), and the pros and the cons of each polymer types are disclosed as 1) homopolymer PP can withstand high heat and exhibit excellent stiffness, but the tradeoff is impact strength, 2) random copolymers offer improvements to impact strength but have a lower melting point, and 3) impact copolymer PP (block copolymer PP) resins offer increased impact strength at very low temperatures as well as high heat resistance (pages 2-3).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the PP polymeric material forming a thermoformed article of modified Winstead to include a PP homopolymer and a PP impact copolymer, as taught by Blog, in order to obtain a thermoformed article that meets various needs for such as high heat resistance, excellent stiffness, and increased impact strength at very low temperatures (Blog: derived from page 3). Although Modified Winstead further in view of Blog is silent for explicitly disclosing a specific ratio of the PP homopolymer resin and the PP impact copolymer, respectively, it would be obvious to one of ordinary skill in the art to find out an optimum ratio of a respective component of the PP homopolymer resin and the PP impact copolymer through routine optimization and experiment, satisfying various needs and requirement of a thermoformed article.
Regarding claims 14-16, modified Winstead teaches all the claimed limitations as presented above in the paragraphs regarding 35 U.S.C. 103 rejections of claims 4-5. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead, Sienkiewicz, Osada, and Holinda as applied to claim 2 above, and further in view of Maeda et al. (US 20150344647 A1, hereinafter Maeda). 
Regarding claims 8 and 9, Winstead in view of Sienkiewicz teaches the method of claim 2 as described above, but does not specifically teach that 1) the outer surface of the roller includes a first portion and a second portion with different surface roughness as recited in claim 8, and 2) the two portions are located as recited in claim 9. 
	Maeda teaches a method for molding a film having high windability and excellent appearance quality and moldability (abstract, ¶ [0001]). It is preferable for the molding film to have roughened regions in the side edge parts both a high windability during film production and processing steps and a high transfer surface smoothness, with a method, for example, of which forming recesses and protrusions is to fit die-stamped rings (protrusion-forming rolls) having protrusions in the form of quadrangular pyramids, circular cones and the like, on flat surface rolls and cause the film to travel between these rolls (¶ [0034]; FIGURES 1-4). The roughened regions may be produced during the film production process, die-stamped rings and flat surface rolls designed for roughening processing as described above may be installed in the intermediate product wind-up step and cutting step in the film production process (¶ [0036]; FIGURES 1-4). Although Maeda does not explicitly discloses the surface pattern of a protrusion forming roll, it is intrinsic that the protrusion forming roll 2 with die-stamped ring portions has a first portion (portion other than die-stamped ring portions) and a second portion (die-stamped ring portions) that extend circumferentially around the roller, and the second portion located on both ends of the roll relative to a rotation axis of the roll has greater roughness to generate a roughened patterns on the ends (FIGURES 2 and 4). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the embossing roller of modified Winstead to include a die-stamped ring portion or a second portion having a greater roughness than a first portion and to locate the portion circumferentially around the roller or at both ends of the roller, as taught by Maeda, to produce the molding film to have roughened regions in the middle or the side edge parts in order to improve windability during film production and processing steps and a high transfer surface smoothness (Maeda: ¶ [0034]). 
	Regarding claim 10, modified Winstead teaches all the claimed limitations including that the second portion located on both ends of the roll relative to a rotation axis of the roll has greater roughness than the first portion located therebetween (Maeda: FIGURES 2 and 4), but does not specifically teach that (1) the first surface roughness is about 200 Ra (microinches) and the second surface roughness is about 400 Ra (microinches), and (2) the clarity of the thermoformed article is about or greater than about 54.6% as measured using ASTM D 1746.
Regarding the deficiency (1), it would be obvious to one of ordinary skill in the art to modify and optimize the surface roughness of the two portions to have a maximum surface roughness Ry of 1 µm or more, by routine experimentation, in order to improve windability during film production and processing steps and a high transfer surface smoothness (Maeda: derived from ¶ [0034]; Osada: derived from ¶ [0033]).
Regarding the deficiency (2), it would be obvious to one of ordinary skill in the art at the time of invention to modify and optimize the method of providing a thermoformed article of Winstead, to have the specific clarity and haze of the thermoformed article by choice of plastic material, as taught by Holinda, and by routine experimentation, in order to meet various needs for such as article standards, esthetics, customer’s preferences, or testing the method (see above the paragraphs regarding claim 2).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winstead, Sienkiewicz, Osada, and Holinda as applied to claim 19 above, and further in view of Winstead (US 4,413,964 A, hereinafter Winstead’ 964).
Regarding claim 21, modified Winstead teaches all the claimed limitations including that the rotary thermoforming stage includes wrapping the sheet (web 16) at least part way of the rotary thermoformer (wheel 20) (Winstead: as shown in FIGURES 1, 3), but does not specifically teach that the rotary thermoformer is an open face rotary thermoformer. 
Winstead’ 964 teaches an apparatus for continuously extruding, biaxially orienting and forming molded products from a web of thermoplastic material and further, continuously separating the products from the web selvage, stacking and handling the products (abstract). The apparatus includes a mold wheel assembly 22 (i.e., an open face rotary thermoformer) which is of polygonal cross-sectional shape and which is rotated about a central axis 22A, and the web of extrudate 14 passes beneath the mold wheel 22 which rotates clockwise as shown in the drawing (i.e., at least partway) (column 5 lines 50-54; FIGURES 1, 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the rotary thermoformer of modified Winstead with a known form of an open face rotary thermoformer as taught Winstead’ 964 in order to obtain known results or a reasonable expectation of successful results of continuously thermoforming molded products without the aid of a counter die member of the rotary thermoformer of modified Winstead.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,040,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference teach all the claimed limitations of claims 2-12 and 14-19 of this instant application.
Claims 2, 7, 11-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/782,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach all the claimed limitations of claims 2, 7, 11-12, and 17-19 of this instant application.
See the following table for details: 
Instant Application
 U.S. Patent 
No. 11,040,499 B2
U.S. Patent Application 
No. 16/782,203
Claim 2
Claim(s) 1, 11, 18
Claim(s) 1, 2, 10
Claim 3
Claim(s) 10
N/A
Claim 4
Claim(s) 16
N/A
Claim 5
Claim(s) 19
N/A
Claim 6
Claim(s) 2
N/A
Claim 7
Claim(s) 17
Claim(s) 1, 6
Claim 8
Claim(s) 5
N/A
Claim 9
Claim(s) 6
N/A
Claim 10
Claim(s) 7
N/A
Claim 11
Claim(s) 1, 11, 18
Claim(s) 1, 2, 10
Claim 12
Claim(s) 1, 2, 11, 18
Claim(s) 1, 2, 10
Claim 14
Claim(s) 16
N/A
Claim 15
Claim(s) 19
N/A
Claim 16
Claim(s) 16
N/A
Claim 17
Claim(s) 1, 2, 11, 18
Claim(s) 1, 2, 10
Claim 18
Claim(s) 17
Claim(s) 1, 6
Claim 19
Claim(s) 1, 11, 17, 18
Claim(s) 1, 2, 6, 10


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/
Examiner, Art Unit 1744  


/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726